DETAILED ACTION
	This Office action is responsive to communication received 02/26/2021 – application papers received, including IDS, Power of Attorney and miscellaneous letter styled “Rescission of and Prior Disclaimers and Request to Revisit Art”.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continuation Data
This application is a CON of 17/098,227 11/13/2020 PAT 11186016 which is a CIP of 16/453,095 06/26/2019 PAT 10940617 which is a CON of 14/581,090 12/23/2014 PAT  10357901 which is a CIP of 14/070,311 11/01/2013 PAT 9192826 which is a CIP of 13/326,967 12/15/2011 PAT 8876629 which is a CIP of 12/832,461 07/08/2010 PAT 8221261.
Information Disclosure Statement
Regarding the IDS received 02/26/2021, Cite No. 11, identified as Document Number 5,238,529, with a Publication Date of 08-24-1993 and a Patentee Name of Douglas, the citation recorded by the applicant matches the actual content of USPN 5,238,529 in the PTO records and thus this document has been marked, as "considered”. However, the relevance of this document to the claimed subject matter is not understood. An explanation is requested.
Drawings
The drawings were received on 02/26/2021.  These drawings are acceptable.
Status of Claims
	Claims 1-20 are pending.
 	FOLLOWING IS AN ACTION ON THE MERITS:

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103  is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103  should be made explicit. In Ball Aerosol v. Ltd. Brands, 555 F.3d 984, 89 USPQ2d 1870 (Fed. Cir. 2009), the Federal Circuit offered additional instruction as to the need for an explicit analysis. The Federal Circuit explained that the Supreme Court’s requirement for an explicit analysis does not require record evidence of an explicit teaching of a motivation to combine in the prior art.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

"[T]he analysis that "should be made explicit" refers not to the teachings in the prior art of a motivation to combine, but to the court’s analysis. . . . Under the flexible inquiry set forth by the Supreme Court, the district court therefore erred by failing to take account of 'the inferences and creative steps,' or even routine steps, that an inventor would employ and by failing to find a motivation to combine related pieces from the prior art." Ball Aerosol, 555 F.3d at 993, 89 USPQ2d at 1877. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The Federal Circuit’s directive in Ball Aerosol was addressed to a lower court, but it applies to Office personnel as well. When setting forth a rejection, Office personnel are to continue to make appropriate findings of fact as explained in MPEP § 2141 and § 2143, and must provide a reasoned explanation as to why the invention as claimed would have been obvious to a person of ordinary skill in the art at the time of the invention. This requirement for explanation remains even in situations in which Office personnel may properly rely on intangible realities such as common sense and ordinary ingenuity. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

I.   EXEMPLARY RATIONALES
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Exemplary rationales that may support a conclusion of obviousness include:
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Krumme (US PUBS 2005/0020378) in view of Chao (USPN 7,267,620) and further in view of Johnson (USPN 7,357,731) and further in view of Quigley (US PUBS 2002/0157720).  
As to claims 1-3, Krumme substantially discloses applicant’s basic claimed invention and includes a golf club head (1) comprising: a striking face (7) provided near a forward portion of said golf club head; a body connected to an aft portion of said striking face further comprising a crown, a sole, and a skirt (i.e., the club head may include a driver-style club head which commonly is provided with a crown, a sole and a skirt at an aft portion of the club head body; paragraph [0001]), wherein said body comprises a first material having a first density (i.e., the body portion in Krumme, for example body 101, clearly includes a material that clearly includes a density; paragraph [0030]); said striking face further comprising: a backing portion (i.e., element 111 or 112, as shown in FIGS. 33, 34) located at an inner side of said striking face; and a face insert (108) located at an outer side of said striking face, wherein at least one of said backing portion and said face insert comprises a second material having a second density(i.e., the backing portion may comprise composite material; paragraph [0033]). 
Krumme, while disclosing that the backing portion may comprise composite material, does not explicitly disclose “wherein said second material comprises one or more layers of composite material, and wherein said composite material has a strain to failure percentage of greater than about 1.5% and less than about 10%” (claim 1) and does not disclose the strain to failure percentages required by claims 2 and 3.  Chao is cited to show that a club head may include a combination of a metal striking material, as is the case in Krumme, along with a backing material formed of composite that includes multiple plies to provide weight savings and enhance the durability of the face insert (i.e., col. 3, lines 26-38; col. 3, line 64 through col. 4, line 15).  Further, the Johnson reference is cited to teach that the concept of interpreting strain to failure values is recognized when using composite materials in the construction of club heads (i.e., col. 12, lines 7-29; col. 18, lines 13-27; and col. 20, line 53 through col. 21, line 3).  Still further, Quigley is cited to show that composites may be designed with a strain to failure rate of between 2% to 10%, with the higher elastic modulus characteristic of materials such as plastics contributing to the ability of the plastic to absorb pressure without collapse (i.e., paragraphs [0013]).  Here, to have modified the device in Krumme by substituting one known composite for another composite (e.g., substituting the composite from Chao for the composite backing material in Krumme) would have been obvious to one of ordinary skill in the art and before the effective filing date of the claimed invention, as the selection of a known material to take advantage of the properties of the known material(s) has been established as being obvious to the skilled artisan.  See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) (Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment.). Moreover, in view if the collective guidance provided by Johnson and Quigley, the skilled artisan, before the effective filing date of the claimed invention, would have found it obvious to further modify the club head in Krumme, as modified by Chao, to account for a stress to strain failure percentage of greater than about 1.5% and less than about 10% (claim 1), or greater than about 2.0% and less than about 8.0% (claim 2), or about 2.5% (claim 3), with the motivation being to provide a composite material that is less susceptible to failure under repeated impacts.  Establishing the exact stress to strain percentage value would have involved routine experimentation.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
As to claims 4-7, Krumme does disclose that the face insert (8) may comprise composite material (i.e., paragraph [0040]), as required by claim 4.  However, Krumme does not explicitly disclose an anisotropic composite (claim 4) and does not disclose the further characteristics of the composite material, as further required by claims 5-7.  Again, Chao provides a teaching of a composite construction that may be employed as part of the face structure of a club head, wherein the composite comprises a multi-layer and multi-direction prepeg design.  See Fig. 3 and col. 2, line 66 through col. 4, line 15, wherein Chao sets forth an explanation of the arrangement of plural prepeg plies for weight savings and enhanced durability of the face.  The further, claimed requirements of an anisotropic composite (claim 4), composite layers oriented in a substantially vertical direction (claim 5), a quasi-anisotropic composite (claim 6), and a composite with more layers in a positive orientation (claim 7) are deemed to be obvious variations over the composite make-up and fiber orientations depicted in Chao.  Again, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the Krumme device by selecting a composite material that satisfies the requirements by the club head designer for weight savings and durability.  

Claims 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over Krumme (US PUBS 2005/0020378) in view of Chao (USPN 7,267,620) and further in view of Johnson (USPN 7,357,731) and further in view of Quigley (US PUBS 2002/0157720) and Saksun (USPN 6,012,989). 
As to claims 8-10, Krumme substantially discloses applicant’s basic claimed invention and includes a golf club head (1) comprising: a striking face (7) provided near a forward portion of said golf club head; a body connected to an aft portion of said striking face further comprising a crown, a sole, and a skirt (i.e., the club head may include a driver-style club head which commonly is provided with a crown, a sole and a skirt at an aft portion of the club head body; paragraph [0001]), wherein said body comprises a first material having a first density (i.e., the body portion in Krumme, for example body 101, clearly includes a material that clearly includes a density; paragraph [0030]); said striking face further comprising: a backing portion (i.e., element 111 or 112, as shown in FIGS. 33, 34) located at an inner side of said striking face; and a face insert (108) located at an outer side of said striking face, wherein at least one of said backing portion and said face insert comprises a second material having a second density(i.e., the backing portion may comprise composite material; paragraph [0033]). 
Krumme, while disclosing that the backing portion may comprise composite material, does not explicitly disclose “wherein said second material comprises one or more layers of composite material, and wherein said composite material has a strain to failure percentage of greater than about 1.5% and less than about 10%” (claim 8) and does not disclose the strain to failure percentages required by claims 9 and 10.  Chao is cited to show that a club head may include a combination of a metal striking material, as is the case in Krumme, along with a backing material formed of composite that includes multiple plies to provide weight savings and enhance the durability of the face insert (i.e., col. 3, lines 26-38; col. 3, line 64 through col. 4, line 15).  Further, the Johnson reference is cited to teach that the concept of interpreting strain to failure values is recognized when using composite materials in the construction of club heads (i.e., col. 12, lines 7-29; col. 18, lines 13-27; and col. 20, line 53 through col. 21, line 3).  Still further, Quigley is cited to show that composites may be designed with a strain to failure rate of between 2% to 10%, with the higher elastic modulus characteristic of materials such as plastics contributing to the ability of the plastic to absorb pressure without collapse (i.e., paragraphs [0013]).  Here, to have modified the device in Krumme by substituting one known composite for another composite (e.g., substituting the composite from Chao for the composite backing material in Krumme) would have been obvious to one of ordinary skill in the art and before the effective filing date of the claimed invention, as the selection of a known material to take advantage of the properties of the known material(s) has been established as being obvious to the skilled artisan.  See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) (Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment.). Moreover, in view if the collective guidance provided by Johnson and Quigley, the skilled artisan, before the effective filing date of the claimed invention, would have found it obvious to further modify the club head in Krumme, as modified by Chao, to account for a stress to strain failure percentage of greater than about 1.5% and less than about 10% (claim 8), or greater than about 2.0% and less than about 8.0% (claim 9), or about 2.5% (claim 10), with the motivation being to provide a composite material that is less susceptible to failure under repeated impacts.  Establishing the exact stress to strain percentage value would have involved routine experimentation.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
Krumme also lacks a dovetail shaped undercut defined in the body portion around a perimeter of the backing portion as well as a dovetail shaped protrusion as part of the face insert and adapted to engage the dovetail shaped undercut.  Saksun shows it to be old in the art to secure a face insert to a club head main body using a combination of a dovetail shaped undercut on the main body and a dovetail shaped protrusion as part of the face insert.  See FIG. 4 and col. 7, lines 6-15 in Saksun.  In view of the patent to Saksun, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the device in Krumme by providing a mating dovetail undercut and protrusion connection between the main body and the face insert to securely hold the face insert in place.  Note that Krumme states that any suitable mechanical locking arrangement may be used to secure the face insert (i.e., paragraph [0039]).  Here, the use of a dovetail shaped undercut and protrusion connection, as taught by Saksun, as a mechanical means to securely hold the face insert against the main body in the Krumme device would have involved the simple substitution of one known element for another to obtain predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

As to claims 11-14, Krumme does disclose that the face insert (8) may comprise composite material (i.e., paragraph [0040]), as required by claim 11.  However, Krumme does not explicitly disclose an anisotropic composite (claim 11) and does not disclose the further characteristics of the composite material, as further required by claims 12-14.  Again, Chao provides a teaching of a composite construction that may be employed as part of the face structure of a club head, wherein the composite comprises a multi-layer and multi-direction prepeg design.  See Fig. 3 and col. 2, line 66 through col. 4, line 15, wherein Chao sets forth an explanation of the arrangement of plural prepeg plies for weight savings and enhanced durability of the face.  The further, claimed requirements of an anisotropic composite (claim 11), composite layers oriented in a substantially vertical direction (claim 12), a quasi-anisotropic composite (claim 13), and a composite with more layers in a positive orientation (claim 14) are deemed to be obvious variations over the composite make-up and fiber orientations depicted in Chao.  Again, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the Krumme device by selecting a composite material that satisfies the requirements by the club head designer for weight savings and durability.  
As to claims 15-17, Krumme substantially discloses applicant’s basic claimed invention and includes a golf club head (1) comprising: a striking face (3; FIGS. 16-19) provided near a forward portion of said golf club head.  Face insert (42), for example, shown in FIG. 16 may be considered to be fitted within a pocket at a center of the striking face (3). The insert (42) may comprise composite material such as polymers (i.e., paragraphs [0031], [0036], and [0037]).  
Krumme, while disclosing that the striking face may comprise a pocket with an insert made of composite material, does not explicitly disclose “wherein said second material comprises one or more layers of composite material, and wherein said composite material has a strain to failure percentage of greater than about 1.5% and less than about 10%” (claim 15) and does not disclose the strain to failure percentages required by claims 16 and 17.  Chao is cited to show that a club head may include a combination of a metal striking material, as is the case in Krumme, along with a backing material formed of composite that includes multiple plies to provide weight savings and enhance the durability of the face insert (i.e., col. 3, lines 26-38; col. 3, line 64 through col. 4, line 15).  Further, the Johnson reference is cited to teach that the concept of interpreting strain to failure values is recognized when using composite materials in the construction of club heads (i.e., col. 12, lines 7-29; col. 18, lines 13-27; and col. 20, line 53 through col. 21, line 3).  Still further, Quigley is cited to show that composites may be designed with a strain to failure rate of between 2% to 10%, with the higher elastic modulus characteristic of materials such as plastics contributing to the ability of the plastic to absorb pressure without collapse (i.e., paragraphs [0013]).  Here, to have modified the device in Krumme by substituting one known composite for another composite (e.g., substituting the composite from Chao for the composite backing material in Krumme) would have been obvious to one of ordinary skill in the art and before the effective filing date of the claimed invention, as the selection of a known material to take advantage of the properties of the known material(s) has been established as being obvious to the skilled artisan.  See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) (Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment.). Moreover, in view if the collective guidance provided by Johnson and Quigley, the skilled artisan, before the effective filing date of the claimed invention, would have found it obvious to further modify the club head in Krumme, as modified by Chao, to account for a stress to strain failure percentage of greater than about 1.5% and less than about 10% (claim 15), or greater than about 2.0% and less than about 8.0% (claim 16), or about 2.5% (claim 17), with the motivation being to provide a composite material that is less susceptible to failure under repeated impacts.  Establishing the exact stress to strain percentage value would have involved routine experimentation.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
Krumme also lacks an undercut defined around a perimeter of the pocket.  Saksun shows it to be old in the art to secure a face insert to a club head main body using an undercut on the main body.  See FIG. 4 and col. 7, lines 6-15 in Saksun.  In view of the patent to Saksun, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the device in Krumme by providing a dovetail undercut around a perimeter of the pocket within which the border or perimeter of the face insert may be fitted to securely hold the face insert in place within the pocket.  Note that Krumme states that any suitable mechanical locking arrangement may be used to secure the face insert (i.e., paragraph [0039]).  Here, the use of an undercut, as taught by Saksun, as a mechanical means to securely hold the face insert against the pocket in the Krumme device would have involved the simple substitution of one known element for another to obtain predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

As to claims 18-20, Krumme does disclose that the face insert (8) may comprise composite material (i.e., paragraph [0040]), as required by claim 15.  However, Krumme does not explicitly disclose an anisotropic composite (claim 18) and does not disclose the further characteristics of the composite material, as further required by claims 18-20.  Again, Chao provides a teaching of a composite construction that may be employed as part of the face structure of a club head, wherein the composite comprises a multi-layer and multi-direction prepeg design.  See Fig. 3 and col. 2, line 66 through col. 4, line 15, wherein Chao sets forth an explanation of the arrangement of plural prepeg plies for weight savings and enhanced durability of the face.  The further, claimed requirements of an anisotropic composite (claim 18), composite layers oriented in a substantially vertical direction (claim 19), a quasi-anisotropic composite, wherein the composite is provided with more layers in a positive orientation (claim 20) are deemed to be obvious variations over the composite make-up and fiber orientations depicted in Chao.  Again, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the Krumme device by selecting a composite material that satisfies the requirements by the club head designer for weight savings and durability.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 and 15-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-39 of USPN 8,221,261. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘261 patent are more specific than the instant claims and therefore encompass all of the limitations of the instant claims.  For example, the claims of the ‘261 patent further require “wherein said striking face has a characteristic time slope of greater than about 10 and less than about 45” and also require “wherein said golf club head has a first peak frequency to volume ratio of greater than about 7.0 hertz/cc and less than about 15.0 hertz/cc; said first peak frequency to volume ratio is defined as a first peak frequency of a signal power diagram of the sound of said golf club head as it impacts a golf ball, divided by a volume of said golf club head”.  Moreover, as to claims 1-3, see claims 1-3, 22-24 and 39, wherein the claims of the ‘261 patent require a striking face, a body, a face insert, a backing portion, a composite material and a strain to failure percentage.  As to claims 15-17, again see claims 1-3, 22-24 and 39, wherein the claims of the ‘261 patent require a striking face, a body, a face insert, a backing portion, a composite material and a strain to failure percentage, along with claims 21, 35 and 36 reciting an undercut. 
Claims 8-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-39 of USPN 8,221,261 in view of Saksun (USPN 6,012,989).  Although the claims of the ‘261 patent include an undercut, the claims of the ‘261 patent lack a dovetail shaped undercut and a dovetail shaped protrusion. Saksun shows it to be old in the art to secure a face insert to a club head main body using a combination of a dovetail shaped undercut on the main body and a dovetail shaped protrusion as part of the face insert.  See FIG. 4 and col. 7, lines 6-15 in Saksun.  In view of the patent to Saksun, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the claimed device in the ‘261 patent by providing a mating dovetail undercut and protrusion connection between the main body and the face insert to securely hold the face insert in place.  Again, see claims 1-3, 22-24 and 39, wherein the claims of the ‘261 patent require a striking face, a body, a face insert, a backing portion, a composite material and a strain to failure percentage, along with claims 21, 35 and 36 reciting an undercut. 
Claims 4-7 and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-39 of USPN 8,221,261 in view of Chao (USPN 7,267,620).  The claims of the ‘261 patent are silent with respect to an anisotropic composite (claims 4 and 18) and do not recite the further characteristics of the composite material, as further required by claims 5-7 and 19-20.  Chao provides a teaching of a composite construction that may be employed as part of the face structure of a club head, wherein the composite comprises a multi-layer and multi-direction prepeg design.  See Fig. 3 and col. 2, line 66 through col. 4, line 15, wherein Chao sets forth an explanation of the arrangement of plural prepeg plies for weight savings and enhanced durability of the face.  The further, claimed requirements of an anisotropic composite (claims 4 and 18), composite layers oriented in a substantially vertical direction (claims 5 and 19), a quasi-anisotropic composite (claims 6 and 20), and a composite with more layers in a positive orientation (claim 20) are deemed to be obvious variations over the composite make-up and fiber orientations depicted in Chao.  One of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the claimed device of the ‘261 patent by selecting a composite material that satisfies the requirements by the club head designer for weight savings and durability.  Here, to have modified the claimed device in the ‘261 patent by substituting one known composite for another composite (e.g., substituting the composite from Chao for the claimed composite material in the ‘261 patent) would have been obvious to one of ordinary skill in the art and before the effective filing date of the claimed invention, as the selection of a known material to take advantage of the properties of the known material(s) has been established as being obvious to the skilled artisan.  See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious; Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) (Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment.).
Claims 11-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-39 of USPN 8,221,261 in view of Saksun (USPN 6,012,989) and Chao (USPN 7,267,620).  The claimed invention of the ‘261 patent, as modified by Saksun, is silent with respect to an anisotropic composite (claim 11) and do not recite the further characteristics of the composite material, as further required by claims 12-14.  Chao provides a teaching of a composite construction that may be employed as part of the face structure of a club head, wherein the composite comprises a multi-layer and multi-direction prepeg design.  See Fig. 3 and col. 2, line 66 through col. 4, line 15, wherein Chao sets forth an explanation of the arrangement of plural prepeg plies for weight savings and enhanced durability of the face.  The further, claimed requirements of an anisotropic composite (claim 11), composite layers oriented in a substantially vertical direction (claim 12), a quasi-anisotropic composite (claim 13), and a composite with more layers in a positive orientation (claim 14) are deemed to be obvious variations over the composite make-up and fiber orientations depicted in Chao.  One of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the claimed device of the ‘261 patent by selecting a composite material that satisfies the requirements by the club head designer for weight savings and durability.  Here, to have modified the claimed device in the ‘261 patent by substituting one known composite for another composite (e.g., substituting the composite from Chao for the claimed composite material in the ‘261 patent) would have been obvious to one of ordinary skill in the art and before the effective filing date of the claimed invention, as the selection of a known material to take advantage of the properties of the known material(s) has been established as being obvious to the skilled artisan.  See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious; Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) (Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment.).

Further Observations on Obviousness-type Double Patenting
Applicant is respectfully urged to maintain a clear line of demarcation between the instant claim set and the claims in each of the further, related applications and patents listed herein below. While no double patenting rejections based on the applications and patents listed below are currently being made of record, maintaining a clear distinction between the instant claims and the claims of each of the copending applications and patents listed here will help to reduce the likelihood of obviousness-type double patenting concerns arising during later prosecution in the instant case. It is clear that the applicant, who in this case is most familiar with the language, content and prosecution history of the related applications and patents identified here, is best equipped to recognize any potential double patenting concerns and should therefore make an effort to amend the instant claims or file appropriate terminal disclaimers. The applicant is respectfully requested to provide further comment as to whether he believes that the claims of the prior patents listed here conflict, or do not conflict, with the claims of the instant application.
USPNs:  8517859; 9033818; 8496542; 8864602; 8876629; 9199137; 8758161; 9192826; 9370698; 10357901; 9717960; 10143898; 10940617; 11186016; and 11318643. 
United States Patent Application Serial Nos.: 17/712863; 17/186601; 17/186514; and 17/592245.
Claim Objections
Claim 15 is objected to because of the following informalities:  In line 3, --a-- should precede the term “center”.  Appropriate correction is required.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIANO PASSANITI whose telephone number is (571)272-4413. The examiner can normally be reached 9:00AM-5:00PM Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571)-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SEBASTIANO PASSANITI
Primary Examiner
Art Unit 3711



/SEBASTIANO PASSANITI/Primary Examiner, Art Unit 3711